                                                        IT IS ORDERED

                                                        Date Entered on Docket: March 23, 2021




                                                        ________________________________
                                                        The Honorable David T. Thuma
                                                        United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO
                              ALBUQUERQUE DIVISION

  IN RE:                                   §
                                           §          CASE NO. 19-12308
  Paul Ralph Lucero                        §
                                           §
         Debtor,                           §          Chapter 13
                                           §
  U.S. Bank Trust National Association, as §
  Trustee of the Chalet Series III Trust   §
                                           §
         Movant,                           §
                                           §
  Paul Ralph Lucero                        §
                                           §
         Respondent.                       §

                       AGREED ORDER MODIFYING AUTOMATIC STAY

         U.S. Bank Trust National Association, as Trustee of the Chalet Series III Trust

  ("Movant") and Paul Ralph Lucero("Debtor") have reached an agreement with regard to lifting

  stay. The Court having considered the Motion to Lift Stay filed by Movant, any and all

  responses thereto, and the agreement of counsel, is of the opinion that the following Agreed

  Order Modifying Automatic Stay should be entered.




  Case 19-12308-t13      Doc 47    Filed 03/23/21      Entered 03/23/21 09:51:09 Page 1 of 5
 It is therefore, ORDERED that:

       1.      The automatic stay provided by 11 U.S.C. Section 362 shall remain in effect

unless terminated as hereinafter provided.

       2.      The post-petition arrears consists of $11,816.42 in post petition arrearage

payments and $675.00 in attorney's fees and costs for total of $12,491.42. Debtor shall file a

motion to amend the Chapter 13 Plan to include this amount as an allowed claim owed to

Movant, to be paid with interest as the rate provided by the terms of the Note. Debtor shall file a

Chapter 13 Plan amendment or modification, to provide for the total arrearage amount of

$12,491.42 to be paid over the remaining months of the Debtor’s Chapter 13 Plan as an allowed

claim, within 30 days from the date the Agreed Order is entered. If the motion to amend the plan

is denied, it shall constitute a default under the terms of this order. If the amended or modified

Chapter 13 Plan is not filed by the thirtieth (30th) day following the date this Agreed Order is

entered, the Automatic Stay is terminated as to the Property without further notice or action by

this Court. Should the Debtor fail to obtain an Order confirming or modifying the revised chapter

13 Plan within sixty (60) days from the date this Agreed Order is entered, the Stay is terminated

as to the Property without further notice or action by this Court.

       3.      Debtor shall remain current on all other monthly mortgage payments, beginning

with the payment due April 1, 2021, and the 1st day of each month thereafter, including the

contractual grace period for such payments.

       4.      Debtor shall make all Trustee payments promptly when due, according to the

provisions of Debtor's Chapter 13 Plan, including adequate protection payments. It is further

ordered that Debtor shall keep the Property insured against all loss by fire, windstorm, vandalism

or other hazard in at least an amount sufficient to pay Movant the total amount of its claim, and




Case 19-12308-t13        Doc 47     Filed 03/23/21     Entered 03/23/21 09:51:09 Page 2 of 5
that proof of such insurance shall at all times be furnished to Movant, without demand or other

requirement.

       5.      Except for the defaults of filing and obtaining the amended or modified plan as

required by Paragraph 2 of this Agreed Order where the Automatic Stay is terminated without

notice, should Debtor default on any other terms of this order, Movant shall mail notice of the

default to Debtor and Debtor's attorney by U.S. First Class mail, postage prepaid. Should Debtor

not cure the default within ten (10) days of the date Movant mails the notice, the Automatic Stay

of 11 U.S.C. Section 362 shall and is hereby ordered lifted with respect to Movant's collateral.

Debtor's right to default and cure with the prescribed ten (10) day period is limited to two (2)

such events, and nothing contained herein shall entitle Debtor to cure a third or subsequent

default as to the terms of this Agreed Order. In the event of termination of the automatic stay,

Movant, or its successor in interest, shall be authorized to enforce its lien rights and pursue its

statutory and contractual remedies under non-bankruptcy law to gain possession of property

located at 10540 Borrego Creek, Albuquerque, NM 87114 and more specifically described as

follows:

     LOT NUMBERED SIXTY-SEVEN (67) OF PLAT OF VENTANA RIDGE AT
VENTANA RANCH WEST, ALBUQUERQUE, NEW MEXICO, AS THE SAME IS SHOWN
AND DESIGNATED ON THE PLAT THEREOD, FILED IN THE OFFICE OF THE COUNTY
CLERK OF BERNALILLO COUNTY, NEW MEXICO ON JANUARY 27, 2005, IN PLAT
BOOK 2005C, PAGE 35.

       The fourteen day (14) provision of Rule 4001(a)(3) is waived and Movant, its successors

or assigns, may immediately enforce and implement this Order.

       In the event the Automatic Stay is terminated under the provisions of this Order, at its

option, Movant, it successors and assigns, may offer, provide and enter into any potential

forbearance agreement, loan modification, refinance agreement or other loan workout loss




Case 19-12308-t13        Doc 47    Filed 03/23/21     Entered 03/23/21 09:51:09 Page 3 of 5
mitigation agreement including a deed in lieu or short sale as allowed by state law. Movant may

contact the Debtor via telephone or written correspondence to offer such an agreement. It is

further Ordered that upon termination of the automatic stay under the provisions of this Order,

the Movant, its successors and assigns, shall not be required to file any subsequent Notices of

Mortgage Payment Change or Notices of Fees, Expenses, or Charges.

       6.       Movant shall immediately notify the office of the Standing Chapter 13 Trustee in

the event that it forecloses its interest upon the collateral described in this Agreed Order pursuant

to the terms of the Agreed Order.

       7.       Any check tendered to Movant by Debtor for any payment hereunder which is

returned by Debtor's bank for any reason shall not be deemed a timely payment under this

Agreed Order.

       8.       In the event that this case is dismissed, for any reason whatsoever, prior to the

completion of the payments set out in Paragraph 2 above, the terms of this Agreed Order shall no

longer apply. In the event that this case is converted to a proceeding under Chapter 7 or 11 of

the U.S. Bankruptcy Code, then all arrearages due under the Note shall be deemed due upon such

conversion. Should Debtor fail to timely cure said arrearage, Movant may abandon the terms

this Agreed Order, and the 11 U.S.C. Section 362(a) stay shall terminate without further notice

or order of the Court, and Movant shall be free to exercise any rights granted to it by the loan

documents with respect to the Property, including, but not limited to, the initiation and

completion of foreclosure of the Property. It is further Ordered that in the event that an Order of

Discharge is entered in this bankruptcy case, the terms of this Order will no longer be binding on

Movant, its successors and assigns, as of the date the Order of Discharge is entered.




Case 19-12308-t13        Doc 47     Filed 03/23/21     Entered 03/23/21 09:51:09 Page 4 of 5
APPROVED AS TO FORM AND SUBSTANCE:

/S/ Richard E. Anderson
Richard E. Anderson
State Bar No. 01209010
4920 Westport Drive
The Colony, Texas 75056
Telephone: (214) 276-1545, Ext. 207
Facsimile: (214) 276 1546
RAnderson@AndersonVela.com
ATTORNEY FOR MOVANT

/S/ Mark Daniel John Regazzi
Mark Daniel John Regazzi
Mark D. Regazzi
2501 Yale Blvd SE
Albuquerque, NM 87106
 ATTORNEY FOR DEBTOR

                               ###END OF ORDER ###




Case 19-12308-t13     Doc 47    Filed 03/23/21   Entered 03/23/21 09:51:09 Page 5 of 5
